Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are currently pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 12 and 13, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 1, 9, and 17, Claims 1, 9, and 17 recite “the visually perceptive elements for the first and second source medication of first and second photographs.”  There is insufficient antecedent basis for this limitation in the claims, as there are no previous recitations of visually perceptive elements.  In the interest of compact prosecution, Examiner will interpret this as “a browser window that displays: the pre-populated medication list” in accordance with paragraphs [0080]-[0081] of the present Specification and Fig. 5 of the present Drawings.  
Additionally, Claims 1, 9, and 17 recite “receiving from the user device a second signal of a second photograph.”  There is insufficient antecedent basis for this limitation in the claim, as there are no previous recitations of a user device.  In the interest of compact prosecution, Examiner will interpret “the user device” as the previously recited “patient’s mobile device.”
Appropriate correction is required.

Specifically regarding Claims 4, 12, and 20, Claims 4, 12, and 20 recite “the medication.”  It is unclear whether this refers to the first or second source medications.  Appropriate correction is required.  In the interest of compact prosecution, Examiner will interpret “the medication” as either of the first or second source medications.

Dependent Claims 2-8, 10-16, and 18-20 are also rejected under 35 U.S.C. 112(b) due to their dependence from independent Claims 1, 9, and 17.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1
Claims 1-20 are within the four statutory categories.  Claims 1-8 are drawn to a “computer storage media,” which does not distinguish Claims 1-8 from a transitory medium or article of manufacture, and hence Claims 1-8 do not fall within the four statutory categories.  However, as will be shown below, even assuming, arguendo, that Claims 1-8 were directed towards a non-transitory medium or article of manufacture, Claims 1-8 are nonetheless unpatentable under 35 U.S.C. 101.  Claims 9-16 are drawn to a system for extracting data from a medication label and populating a medication list using the extracted data, which is within the four statutory categories (i.e. machine).  Claims 17-20 are drawn to a method for extracting data from a medication label and populating a medication list using the extracted data, which is within the four statutory categories (i.e. process).   

Prong 1 of Step 2A
Claim 1 recites: One or more computer storage media having computer-usable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform a method for serving a prepopulated medication list for an individual to a clinician, the method comprising: 
receiving from a patient's mobile device a first signal of a photograph of a medication label that has been scanned; 
automatically parsing and using text recognition to determine the first source medication from the photograph; 
automatically identifying the identification code of the individual from the first signal; 
in response to identification of the first source medication, automatically populating a medication list with the first source medication information; and 
receiving from the user device a second signal of a second photograph of a second medication; 
automatically parsing and using text recognition to determine the second source medication of the second photograph; 
automatically identify the identification code of the individual from the second signal; 
in response to identification of the first and second source medication, automatically populating a medication list with the second source medication; and 
using the populated medication list and the identification codes from the first and second signals to generate and serve to a browser window that displays: the visually perceptive elements for the first and second source medication of first and second photographs.  
The underlined limitations as shown above, given the broadest reasonable interpretation, cover the abstract idea of a mental process because they recite a process that could be practically performed in the human mind (i.e. observations, evaluations, judgments, and/or opinions – in this case populating a list with data that has been obtained by reading the data from photographs is, given the broadest reasonable interpretation, properly interpreted as at least observations and/or evaluations, e.g. see Content Extraction & Transmission LLC v. Wells Fargo Bank, N.A., 776 F.3d 1343, 1345, 113 USPQ2d 1354, 1356) or using a pen and paper, but for the recitation of generic computer components (i.e. a computer readable medium, a processor, etc.), e.g. see MPEP 2106.04(a)(2).  Any limitations not identified above as part of the abstract idea are deemed “additional elements,” and will be discussed in further detail below.
Furthermore, the abstract idea for Claims 9 and 17 is identical as the abstract idea for Claim 1, because the only difference between Claims 1, 9, and 17 is that Claim 9 recites a system and its associated structural components and Claim 17 recites a method, whereas Claim 1 recites a computer readable medium.
Dependent Claims 2-8, 10-16, and 18-20 include other limitations, for example Claims 2-4, 10-12, and 18-20 recite types of data parsed from the first photograph, Claims 5 and 13 recite determining any missing data for the first medication, Claims 6 and 14 recite providing the parsed data to a clinician, Claims 7 and 15 recite providing the parsed data to a user’s mobile device, Claims 8 and 16 recite that the provided parsed data includes a warning regarding the medication,  but these only serve to further narrow the abstract idea, and a claim may not preempt abstract ideas, even if the judicial exception is narrow, e.g. see MPEP 2106.04.  Hence dependent Claims 2-8, 10-16, and 18-20 are nonetheless directed towards fundamentally the same abstract idea as independent Claims 1, 9, and 17.




Prong 2 of Step 2A
Claims 1-20 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of a computer storage medium and/or a processor, which amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see paragraphs [0020]-[0021] of the present Specification, see MPEP 2106.05(f);
generally link the abstract idea to a particular technological environment or field of use – for example, the claim language specifying that the parsed data amounts to source medication and identification codes, which amounts to limiting the abstract idea to the field of medications, see MPEP 2106.05(h); and/or
add insignificant extra-solution activity to the abstract idea – for example, the recitation of receiving the first and second signals of a first and second photograph, which amounts to mere data gathering and/or the recitation of displaying the pre-populated medication list, which amounts to an insignificant application, see MPEP 2106.05(g).
Additionally, dependent Claims 2-8, 10-16, and 18-20 include other limitations, but these limitations also amount to no more than mere instructions to apply an exception (e.g. the mobile device recited in dependent Claims 7 and 15), generally linking the abstract idea to a particular technological environment or field of use (e.g. the specific types of data recited in dependent 2-4, 10-12, and 18-20), and/or do not include any additional elements beyond those already recited in independent Claims 1, 9, and 17, and hence also do not integrate the aforementioned abstract idea into a practical application.

Step 2B
Claims 1-20 do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that amount to mere instructions to apply the exception, generally link the abstract idea to a particular technological environment or field of use, and/or add insignificant extra-solution activity to the abstract idea, wherein the insignificant extra-solution activity comprises limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
paragraphs [0020]-[0021] of the Specification discloses that the additional elements (i.e. computer storage medium and/or a processor) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. receiving data, parsing the received data, displaying the results of the parsing) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. healthcare);
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives photograph data, and transmits the data over a network, for example the Internet, to a consumer manager for processing, e.g. see paragraphs [0029]-[0030] of the present Specification, Fig. 2 of the present Drawings;
Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank – similarly, the current invention merely recites the storing of the medication list on a database and/or electronic memory, e.g. see paragraph [0028] of the present Specification;
Electronically scanning or extracting data from a physical document, e.g. see Content Extraction and Transmission, LLC v. Wells Fargo Bank – similary, the current invention recites scanning a medication label, and parsing the medication data from the scanned medication label;
Dependent Claims 2-8, 10-16, and 18-20 include other limitations, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, the aforementioned dependent claims do not recite any additional elements not already recited in independent Claims 1, 9, and 17, and/or amount to mere instructions to apply the exception (e.g. the mobile device recited in dependent Claims 7 and 15), generally link the abstract idea to a particular technological environment or field of use (e.g. e.g. the specific types of data recited in dependent 2-4, 10-12, and 18-20), and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Defrank (Pub. No. US 2014/0188502) in view of Okuma (Pub. No. US 2014/0195262).

Regarding Claim 1, Defrank teaches the following: A method for serving a prepopulated medication list for an individual to a clinician, the method comprising:
receiving from a patient’s mobile device a first signal of a photograph of a medication label that has been scanned (The system includes a patient’s smart phone device (i.e. a mobile device) that obtains photos of a prescription bottle label (i.e. a medication label), e.g. see paragraph [0089].); 
automatically parsing and using text recognition to determine the first source medication from the photograph (The system includes an app optical character reader (OCR) feature that reads the text from the photo, and utilizes the OCR text to append or create a patient drug list, e.g. see paragraph [0089] – that is, the identity of the drug is determined in order to populate the patient drug list.); 
automatically identifying the identification code of the individual from the first signal (The system recognizes text from the photo of the medication label, e.g. see paragraph [0089], wherein the information included on the medication label may include a patient name (i.e. identification code of the individual), e.g. see paragraphs [0070] and [0076].);
in response to identification of the first source medication, automatically populating a medication list with the first source medication information (The system appends or creates the patient drug list based on the OCR text obtained from the label, e.g. see paragraph [0089].); and 
receiving from the user device a second signal of a second photograph of a second medication (The system may receive multiple images of multiple medications (i.e. any of which may be interpreted as a first and second signal), e.g. see paragraphs [0041] and [0085].); 
automatically parsing and using text recognition to determine the second source medication of the second photograph (The system includes an app optical character reader (OCR) feature that reads the text from the photo, and utilizes the OCR text to append or create a patient drug list, e.g. see paragraph [0089] – that is, the identity of the drug is determined in order to populate the patient drug list.);
automatically identify the identification code of the individual from the second signal (The system recognizes text from the photo of the medication label, e.g. see paragraph [0089], wherein the information included on the medication label may include a patient name (i.e. identification code of the individual), e.g. see paragraphs [0070] and [0076].);
in response to identification of the first and second source medication, automatically populating a medication list with the second source medication (The system appends or creates the patient drug list based on the OCR text obtained from the label, e.g. see paragraph [0089].); and 
But Defrank does not teach the following:
(A)	using the populated medication list and the identification codes from the first and second signals to generate and serve to a browser window that displays: the visually perceptive elements for the first and second source medication of first and second photographs; and 
(B)	wherein the aforementioned method is executed by one or more computer storage media having computer-usable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform the method.
(A)	Okuma teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to display a drug registration screen (i.e. a browser window) that displays a list (i.e. visually perceptive elements) for registered drugs (i.e. first and second source medications), e.g. see paragraph [0065], Fig. 9, wherein the drugs are registered based on data read from images of a drug label, for example on a drug container, e.g. see paragraph [0040].  Furthermore, the invention includes a read only memory (ROM) that stores a control program that dictates the operation of the invention, e.g. see paragraphs [0030]-[0031], [0037], and [0039].
Defrank teaches constructing a drug list, e.g. see Defrank paragraph [0089], but does not explicitly teach displaying the constructed drug list.  However, at the effective filing date, it would have been obvious to one ordinarily skilled in the art of healthcare to modify Defrank to display the drug list as taught by Okuma in order to prevent wrong drugs, improper dosages, and expired drugs from being administered to the patient, e.g. see Okuma paragraph [0003].  Furthermore, it would have been obvious to one ordinarily skilled in the art of healthcare to modify Defrank to incorporate the computer storage media including instructions as taught by Okuma in order to support the registration of drugs, e.g. see Okuma paragraph [0037].

Regarding Claim 6, the combination of Defrank and Okuma teaches the limitations of Claim 1, and Defrank further teaches the following:
The method of claim 1, wherein the visually perceptive elements for the first and second source medication of the photographs with the identification code of the individual are served to the clinician for an individual's healthcare visit (The determined patient drug list (i.e. the visually perceptive elements) are transmitted to a doctor’s office, e.g. see Defrank paragraph [0089].).

Regarding Claim 7, the combination of Defrank and Okuma teaches the limitations of Claim 6, and Defrank further teaches the following:
The method of claim 6, wherein the visually perceptive elements for the first and second source medication of the photographs with the identification code of the individual are served to the individual's mobile device (The determined patient drug list (i.e. the visually perceptive elements) is created on a patient’s mobile device, e.g. see Defrank paragraphs [0085]-[0087].).

Regarding Claim 8, the combination of Defrank and Okuma teaches the limitations of Claim 7, and Defrank further teaches the following:
The method of claim 7, wherein visually perceptive elements for one of the first and second source medication of the photographs include a warning regarding the medication (The determined patient drug list (i.e. the visually perceptive elements) is created on a patient’s mobile device and sent to the doctor’s office, wherein the program may further perform a drug conflict check to provide an alert (i.e. a warning) to the doctor, e.g. see Defrank paragraph [0089].).

Regarding Claims 9, 14-17, and 20, the limitations of Claims 9, 14-17, and 20 are substantially similar to those claimed in Claims 1 and 6-8, with the sole difference being that Claims 1 and 6-8 recite a method stored on one or more computer storage media, whereas Claims 9 and 14-16 recite a system and Claims 17 and 20 recite a method without specifying the computer storage media.  Specifically pertaining to Claims 9 and 14-16, Examiner notes that Defrank teaches a system, e.g. see Defrank paragraph [0041], and hence the grounds of rejection provided above for Claims 1 and 6-8 are similarly applied to Claims 9, 14-17, and 20.

Claims 2-4, 10-12, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Defrank and Okuma in view of U.S. Food and Drug Administration (FDA) (“Title 21 – Food and Drugs, Subchapter C – Drugs: General, Part 201 Labeling,” April 1, 2004).

Regarding Claim 2, the combination of Defrank and Okuma teaches the limitations of Claim 1, and Defrank further teaches the following:
The method of claim 1, wherein the first photograph includes information that can be decoded for the name and dose of the first medication (The data including on the label of the medication includes medication/drug name and dosage, e.g. see Defrank paragraphs [0044] and [0076], wherein the label is photographed and information is extracted from the photograph, e.g. see Defrank paragraph [0089].).
But the combination of Defrank and Okuma does not teach the following:
(A)	wherein the first photograph includes information that can be decoded for type of the first medication.
(A)	FDA teaches that it was old and well known in the art of healthcare, at the effective filing date, for the specific requirements on content and format of labeling for human prescription drugs to include the type of dosage form, e.g. see Sec. 201.57(a)(ii).
Therefore, at the effective filing date, it would have been obvious to one ordinarily skilled in the art of healthcare to modify the combination of Defrank and Okuma to incorporate the type of dosage on the medication label as taught by FDA in order to bring the label in conformance with FDA requirements.

Regarding Claim 3, the combination of Defrank and Okuma teaches the limitations of Claim 1, and Defrank further teaches the following:
The method of claim 1, wherein the first photograph includes information that can be decoded for the frequency of the first medication (The data including on the label of the medication includes the frequency of dosage, e.g. see Defrank paragraphs [0044] and [0076], wherein the label is photographed and information is extracted from the photograph, e.g. see Defrank paragraph [0089].).
But the combination of Defrank and Okuma does not teach the following:
(A)	wherein the first photograph includes information that can be decoded for duration of the first medication.
(A)	FDA teaches that it was old and well known in the art of healthcare, at the effective filing date, for the specific requirements on content and format of labeling for human prescription drugs to include the usual duration of treatment, e.g. see Sec. 201.57(c)(3)(i).
Therefore, at the effective filing date, it would have been obvious to one ordinarily skilled in the art of healthcare to modify the combination of Defrank and Okuma to incorporate the medication duration on the medication label as taught by FDA in order to bring the label in conformance with FDA requirements.

Regarding Claim 4, the combination of Defrank and Okuma teaches the limitations of Claim 1, but does not teach the following:
(A)	The method of claim 1, wherein the first photograph includes information that can be decoded for special instructions for the medication.
(A)	FDA teaches that it was old and well known in the art of healthcare, at the effective filing date, for the specific requirements on content and format of labeling for human prescription drugs to include information regarding any special care to be exercised by the practitioner for safe and effective use of the drug, e.g. see Sec. 201.57(f)(1), and special handling and storage conditions, e.g. see Sec. 201.57(k)(4).
Therefore, at the effective filing date, it would have been obvious to one ordinarily skilled in the art of healthcare to modify the combination of Defrank and Okuma to incorporate the special instructions on the medication label as taught by FDA in order to bring the label in conformance with FDA requirements.

Regarding Claims 10-12, and 18-20, the limitations of Claims 10-12 and 18-20 are substantially similar to those claimed in Claims 2-4, with the sole difference being that Claims 2-4 recite a method stored on one or more computer storage media, whereas Claims 10-12 recite a system and Claims 18-20 recite a method without specifying the computer storage media.  Specifically pertaining to Claims 10-12, Examiner notes that Defrank teaches a system, e.g. see Defrank paragraph [0041], and hence the grounds of rejection provided above for Claims 2-4 are similarly applied to Claims 10-12 and 18-20.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Defrank and Okuma in view of Gallopyn (Pub. No. US 2014/0249830).

Regarding Claim 5, the combination of Defrank and Okuma teaches the limitations of Claim 1, but does not teach the following:
(A)	The method of claim 1, further comprising: automatically determining any missing information for the first medication including route, frequency and duration of medication.
(A)	Gallopyn teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to determine that information is missing, wherein the missing information may include the medication frequency, route, and duration, e.g. see paragraphs [0089]-[0090] and [0103], to reduce the burden on medical professionals in performing a medical task, for example providing a prescription.
Therefore, at the effective filing date, it would have been obvious to one ordinarily skilled in the art of healthcare to modify the combination of Defrank and Okuma to incorporate determining the missing information for the medication as taught by Gallopyn in order to reduce the burden on medical professionals in performing a medical task, for example providing a prescription, e.g. see Gallopyn paragraphs [0015] and [0020].

Regarding Claim 13, the limitations of Claim 13 are substantially similar to those claimed in Claim 5, with the sole difference being that Claim 5 recites a method stored on one or more computer storage media, whereas Claim 13 recites a system.  Specifically pertaining to Claim 13, Examiner notes that Defrank teaches a system, e.g. see Defrank paragraph [0041], and hence the grounds of rejection provided above for Claim 5 are similarly applied to Claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P GO whose telephone number is (571)270-1658. The examiner can normally be reached Monday-Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P GO/Primary Examiner, Art Unit 3686